Citation Nr: 1219877	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a service-connected anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to June 1989.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected anxiety disorder.  In a November 2010 decision, the Board also denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for a service-connected anxiety disorder.  

The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in September 2011, the Court ordered that the Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that VA treatment records and examination reports show that the Veteran suffers not only from a service-connected anxiety disorder, but also from a diagnosed depressive disorder or mood disorder secondary to his general medical condition.  Although the Veteran has been afforded VA psychiatric examinations in September 2005, April 2007 and January 2010 to assess the current severity of his service-connected anxiety disorder, the examiners have not attempted to differentiate the Veteran's symptoms related to his service-connected anxiety disorder from those of his diagnosed depressive disorder or mood disorder, to the extent that they overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Therefore, the Veteran should be provided another VA psychiatric examination to assess the severity of his service-connected anxiety disorder exclusively, if possible.

The Board further notes that the January 2010 VA psychiatric examination report referred to 2008 and 2009 VA treatment records.  The Veteran's most recent VA treatment records associated with his claims file are dated in July 2007.  Copies of any available VA records subsequent to July 2007 should be obtained and incorporated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment records dating from July 2007 to the present, and associate the records with the Veteran's claims file.

2.  After the above development has been completed to the extent possible, the Veteran should again be afforded a VA psychiatric examination to evaluate the nature and severity of his service-connected anxiety disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable to the Veteran's anxiety disorder.  The examiner should specifically distinguish these symptoms and pathology from the Veteran's nonservice-connected depressive disorder or mood disorder, if possible and assign a Global Assessment of Functioning (GAF) score pertaining to the Veteran's anxiety disorder only.  If the examiner cannot differentiate between symptoms due to the anxiety disorder and symptoms due to the Veterans nonservice-connected depressive disorder and/or mood disorder without resorting to speculation, he or she should so state with appropriate rationale.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  Thereafter, VA should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


